ICJ_032_PassageIndianTerritory_PRT_IND_1957-11-26_JUD_01_PO_01_FR.txt. 154

OPINION DISSIDENTE DE M. BADAWI,
VICE-PRÉSIDENT

Je suis d'accord sur les décisions de la Cour en ce qui concerne
les exceptions I, 3, 4 et 5, sans toutefois souscrire à certains aspects
de la motivation de ces décisions.

Je regrette cependant de ne pouvoir me rallier à celles relatives
aux exceptions 2 et 6 que j'estime justifiées. Chacune de ces deux
exceptions suffit pour exclure la compétence de la Cour pour
connaître du différend relatif au droit de passage.

*
* *

La deuxième Exception a trait à l'introduction prématurée de la
requéte portugaise du 22 décembre 1955.

La déclaration du Portugal a été déposée auprés du Secrétaire
général le 19 décembre, mais les pleins pouvoirs du représentant de
cet Etat n’ont été signés 4 Lisbonne que le 20 et n’ont été remis au
Secrétaire général que le 21.

Donc, la déclaration a beau avoir été présentée le 19 décembre,
elle n’a été régulièrement déposée que le 21.

Mais la requête a été introduite devant la Cour le 22 décembre.
Le Gouvernement de l'Inde a pu, par ses propres investigations,
découvrir l'existence de la déclaration vers la fin de décembre, mais
le Secrétaire général ne l’a transmise aux Etats qu'au cours du
mois de janvier 1956 (le 19).

L'Inde fonde son exception sur le défaut d'égalité, de mutualité
et de réciprocité, mais ces fondements ne sont pour l'Inde que les
conséquences du caractère consensuel des déclarations. À mon avis,
ces conséquences n’apportent à l'argument tiré cu caractère consen-
suel aucune force supplémentaire. Je m'en tiens donc à ce caractère
consensuel, base de cette exception.

On s’accorde à reconnaître qu’un État ne peut être soumis à une
juridiction internationale que de son consentement. Le système de
déclaration, tout ingénieux qu’il soit pour vaincre certaines résis-
tances et pour trouver une formule pratique et variable pour l’ac-
ceptation de la juridiction de la Cour sans une prescription directe-
ment et uniformément obligatoire, n’en est pas moins basé sur la
notion du consentement.

Lorsque l’article 36 dit «de plein droit et sans convention
spéciale », il souligne le caractère conventionnel des déclarations,
qu'il confirme par la phrase «à l'égard de tout État acceptant la
même obligation ». Ces formules excluent toute idée d'attribuer à
la seule déclaration un caratère unilatéral et un effet obligatoire de
ce chef.

33
155 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

On a prétendu que la Cour a, dans certains considérants de ses
décisions, qualifié les déclarations comme des actes unilatéraux, mais
Fexamen de ces considérants montre que cette qualification n’a
aucunement la signification que la déclaration liait par sa seule
force les autres Etats. La Cour constatait simplement qu'aux fins
de l'interprétation de ces déclarations leur origine unilatérale
devrait être prise en considération.

Le Portugal ne conteste pas, du reste, le caractère consensuel du
rapport juridique qui se forme entre les États qui ont souscrit à
des déclarations d'acceptation de la juridiction obligatoire de la
Cour. Mais il a soutenu que ce qui crée le lien consensuel entre ces
Etats est la co-incidence de leurs déclarations ou, plus exactement,
c'est la disposition de l’article 36, paragraphe 2, qui établit une
réciprocité de droits et d'obligations entre les États acceptant la
même obligation. Mais cette réciprocité ne peut créer l'accord. Elle
peut en déterminer l'étendue. Mais ce qui crée l’accord ici, comme
dans toute autre conjoncture, c’est toujours la notion classique de
l'offre et de l'acceptation.

En effet, toute déclaration ne peut s’analyser qu'en une accep-
tation, par l'État qui la dépose, des déclarations des États qui l’ont
précédé, et en une offre de sa part à ceux-ci. Cette analyse est
particulièrement évidente lorsque la nouvelle déclaration contient
des réserves nouvelles. ;

Or quel que soit, dans cette analyse, l'État qui offre ou celui qui
accepte, il faut dans tous les cas que offre soit acceptée par l'Etat
auquel elle est adressée. Cette acceptation, méme considérée comme
délimitée par la réciprocité, n'en est pas moins indispensable. Elle
doit exister car elle est à la base de l'obligation qui en résulte pour
ces Etats de se soumettre à la juridiction de la Cour. Peu importe
que cette acceptation soit effective ou présumée, en vertu d’une
construction juridique que la communication vaut acceptation, elle
doit toujours étre reconnue comme le seul fondement de la compé-
tence de la Cour.

Il va sans dire que le Secrétaire général n'est pas le destinataire
de la déclaration qui est censée être adressée ou notifiée, par l’État
qui la fait, aux autres États qui y ont déjà souscrit, pour que le
contrat judiciaire se forme entre eux.

La notification des déclarations au Secrétaire général, ou son
dépôt auprès de lui et son obligation de la communiquer aux autres
États sont simplement destinés à remplacer la communication
directe. Le Secrétaire général est donc un simple dépositaire chargé
de la porter à la connaissance des autres États. En canalisant cette
opération de communication dans les services du Secrétaire général,
le Statut a uniquement cherché à en assurer l’accomplissement

34
156 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

d'une manière efficace et régulière. Cette communication constitue
une obligation spéciale du Secrétaire général prévue par l’article 36
du Statut.

Traduit dans la terminologie juridique, le système des déclara-
tions constitue un contrat par correspondance entre l’État déclarant
et les autres États par l'organe et l'intermédiaire du Secrétaire
général qui, en l'occurrence, constitue un relais de transmission. Le
conseil du Portugal a bien reconnu cette construction juridique,
mais il a soutenu que le contrat serait formé par le seul dépôt auprès
du Secrétaire général.

Il y a lieu à cet égard de rappeler que toute déclaration est à la
fois une acceptation et une offre. L’offre du Portugal, contenue dans
sa déclaration et adressée aux autres États, n’avait pas été acceptée
par l'Inde, ni même communiquée à l'Inde.

* * *

En ce qui concerne la formation des contrats par correspondance,
les systèmes législatifs internes adoptent des positions variées. Les
uns adoptent la théorie de la déclaration, d’autres celle de l'expé-
dition. D’autres, enfin, considèrent que le contrat est conclu dans
le lieu et le moment où l’auteur de l'offre a pris connaissance de
Vacceptation — sans compter le systéme de la Cour de Cassation
francaise qui considére que c’est une question de fait qui doit étre
déterminée suivant les circonstances de chaque espèce.

Le Portugal soutient que l’article 36 du Statut ne prévoit rien a
ce sujet mais, obligé de reconnaître le caractère consensuel des
déclarations comme une implication tacite du système, cherche à
expliquer l'expression du consentement entre les Etats par la
simple co-incidence de leurs déclarations. Or, en fait, cette co-
incidence souvent fait défaut et, en tout cas, ne constitue que la
mesuré et l’étendue des obligations respectives des Etats.

Certes, le cas est nouveau et sans précédent. D’une maniére
générale, ni la doctrine ni la jurisprudence ne s’en sont occupées.
Le cas actuel trahit le souci de faire une surprise et d’éviter les
dénonciations ou exclusions éventuelles. Mais il n’atteint d’aucune
maniére le minimum des conditions exigées pour la formation
d'un contrat.

La déclaration ayant été déposée auprès du Secrétaire général la
veille de la requête, il aurait été inconcevable de supposer qu'il fût
possible de la transmettre aux autres États dans les 24 heures.
La déclaration est donc restée comme si elle n’avait pas encore
été faite.

Il est oiseux et même inutile de discuter au sujet du moment où
un consentement a pu exister, où un contrat a pu être considéré
comme formé entre l'État déclarant et les autres. Quel que soit

35
157 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

ce moment, nous nous trouvons, en l'espèce, dans une situation
qui, en tout état de cause et quel que soit le critère ou le moment
que l’on adopte relativement 4 la formation du contrat par corres-
pondance, est manifestement antérieure audit moment. Le cas se
limiterait à une offre non encore expédiée.

*
* %

En invoquant l’article 36, paragraphe 2, du Statut pour démon-
trer que la déclaration produit son effet immédiatement et permet
de saisir la Cour le lendemain de son dépôt, la Cour met l'accent
sur l’expression «de plein droit », «zpso facto », mais en isolant
cette expression de l'expression suivante: «et sans convention
spéciale », qui la complète, l'intégrité de la pensée du Statut a été
méconnue et rompue. Ce que le Statut a voulu prévoir, c’est qu'il
n'y aura pas besoin, pour l'acceptation de la juridiction de la
Cour, d'une convention spéciale (et je souligne le mot « spéciale »)
entre chaque État et les autres États. Toutefois, comme la soumis-
sion à une juridiction internationale est essentiellement et éminem-
ment d’ordre conventionnel, cette soumission résultera, d’après le
Statut, de plein droit de la convention qui s’accomplit entre l'État
déclarant et les autres Etats, par l'échange de la déclaration entre
eux, échange dont le Statut a assuré l'opération par la double
obligation: celle de l’État déclarant de la déposer auprès du Secré-
taire général et celle de ce dernier de la communiquer aux autres
Etats. La notion conventionnelle, tant en substance que dans la
forme, a donc été rigoureusement observée dans le système de la
clause facultative.

Mais le respect de cette notion aurait-il été possible sans le
mécanisme classique de l'offre et de l’acceptation? Il est évident
que les auteurs du Statut n’ont pu innover dans les conceptions
juridiques. Or en dehors de ce mécanisme classique, il n’existe que
le système de la théorie de la déclaration de la volonté et celui du
contrat d'adhésion où la dualité de l'offre et de l’acceptation
s’estompe. Mais très peu de législations connaissent le premier
système, alors que le second ne présente aucune analogie avec la
clause facultative.

En effet, alors que l'essence du contrat d'adhésion est l’unifor-
mité, celle des déclarations est la variété et la diversité. Chaque
déclaration exprime les conditions, les objectifs et la «policy » de
l’État qui la fait. D'autre part, dans les contrats d’adhésion, l’une
des parties se trouve en fait dans l’impossibilité de discuter les
conditions du contrat. Elle est obligée de contracter et donne son
adhésion à la volonté toute puissante de l’autre. On range dans
cette catégorie, entre autres, le contrat de travail, le contrat de

36
158 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

transport, celui d'assurance. Quelle analogie peut exister entre ces
contrats et les déclarations d'acceptation de juridiction ?

*
* *

On a cité également le cas de conventions collectives ou multila-
térales dans lesquelles l'État qui y accède assume par sa seule acces-
sion la qualité de partie 4 la convention, bénéficiant des droits que
la convention confère et soumis aux obligations qu’elle prescrit,
sans égard à l'acceptation des autres Etats. Mais la situation dans
ce cas ne diffère pas de celle signalée dans les contrats d'adhésion
des droits internes, puisque la convention est acceptée en bloc —
telle quelle —- et qu'elle demeure même ouverte aux accessions
par la volonté de ses signataires.

On s’est prévalu, cependant, de l'avis de la Cour, du 28 mai 1951,
sur les Réserves à la Convention pour la prévention et la répression
du crime de Génocide. Mais tout d’abord, cet avis ne traite pas de
la règle relative à l'adhésion aux conventions collectives; en outre,
Vavis reconnaît qu’une réserve quelconque n'est valable que si elle
est acceptée par tous les contractants sans exception, et que cette
conception, directement inspirée de la notion du contrat, conserve
une valeur de principe indéniable. L'avis donné par la Cour a, du
reste, été expressément limité à la seule convention sur le géno-
cide.

D'autre part, le système de la clause facultative, établi par
l’article 36 du Statut, n’a rien de commun avec une convention
collective. Il s’agit de déclarations individuelles, d’un type assez
variable, qui, combinées par leur échange, constituent des conven-
tions également variables, limitées par la réciprocité.

az
* *

On a invoqué la pratique des Etats qui dénoncent et renouvellent
leurs déclarations avec la conviction que tant la dénonciation que
le renouvellement prennent effet immédiatement et, d’une manière
particulière, on a opposé l'attitude et la thèse de l’Inde sur le
caractère prématuré de la requête à la formiule adoptée par elle en
ce qui concerne la dénonciation de sa propre déclaration du 7 jan-
vier 1957, comme devant produire son effet immédiatement, pour
dire que ce qui serait valable pour la dénonciation de la décla-
ration indienne devrait l'être également pour la déclaration por-
tugaise.

Mais il est plus que contestable, à mon avis, que le mot «immé-
diatement » ait le pouvoir d’abolir la notion consensuelle pour

37
159 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

la dénonciation du contrat d'acceptation de la juridiction de la
Cour.

Dans les deux cas de formation de ce contrat et de sa dénoncia-
tion, les mêmes règles relatives à la nécessité de l'acceptation
devraient s'appliquer.

*
* *

J'estime donc que la construction juridique qui, à la fois, répond
aux éléments de fait du différend soumis à la Cour et est conforme
au Statut, ne permet pas de dire qu’un accord a pu exister entre
le Portugal et l’Inde sur l’acceptation de la juridiction de la Cour.
La Cour serait donc incompétente pour connaître de la requête du
22 décembre 1955, sur la base de la deuxième Exception.

*
* *

La sixième Exception invoque la clause relative aux différends
nés après le 5 février 1930, concernant des situations ou des faits
postérieurs à cette date, l'exception ratione temporis.

Je laisse de côté la première phase où cette exception était dans
un certain rapport de dépendance avec la cinquième Exception et
où la portée de l'exception était vague, imprécise et hypothétique,
pour m'en tenir à la forme définitive qu'elle a prise dans la
phase de la réplique. Dans cette phase, comme dans les phases
antérieures, les deux Parties ont invoqué en leur faveur, l’arrêt des
Phosphates et celui de l'Électricité de Sofia, et chacun des’ appuyer
sur la formule adoptée par la Cour permanente dans les deux
décisions pour considérer la situation telle qu’il l’a décrite, comme
le fait générateur du différend.

Dans les deux cas, Phosphates et Électricité de Sofia, on pouvait
nettement distinguer le différend de la situation. Dans l'affaire des
Phosphates, tant le différend que la situation qui l’a fait naître
étaient, aux yeux de l'Italie, des actes illicites. Mais la Cour,
faisant remonter la situation qui a engendré le conflit à 1920, date
du dahir qui a établi le monopole des phosphates, a dû se déclarer
incompétente puisque cette date est antérieure à la date de la
ratification de la déclaration.

Dans l'affaire de Sofia, le Gouvernement bulgare a cherché à
faire remonter le différend à une situation antérieure: à savoir les
sentences arbitrales qui dataient d'avant la déclaration et qui
auraient rendu la Cour incompétente; mais la Cour a constaté que
ces sentences étaient reconnues par les deux parties comme obliga-
toires et que ce sont leurs applications postérieures à la déclaration
qui étaient les faits générateurs des différends.

38
160 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

Dans le cas actuel, et bien que l’Inde ait prétendu que le diffé-
rend serait antérieur à 1930, il se situe en 1954. Le Portugal admet
cette date et c’est en fin juillet qu'il se cristallise.

Mais quel serait le fait ou la situation qui peut être considéré
comme générateur du différend? Le Portugal, dans la dernière
phase des plaidoiries, estime que «ce sont ceux qui se sont traduits
par la rupture des communications avec les enclaves du fait de
l'Union indienne en 1954 et par la persistance de cet état de choses.
A un moment donné, l'Inde décida d’empécher l’accès du Portugal
à ses enclaves et mit en œuvre cette décision » (p. 236 du volume
sur la procédure orale).

Dans une phase antérieure, le Portugal déclarait: «On sait
comment ce différend a pris naissance. L’Union indienne, dans ses
notes du 27 février 1950, du 14 janvier et du 1% mai 1953, a mani-
festé la prétention de mettre fin à la souveraineté du Portugal dans
ses territoires de la Péninsule hindoustanique en se les incorporant.
Ces notes constituent — comme il est dit au paragraphe 30 du
mémoire — le « prélude des événements qui sont à la base de la
présente action ». » (Même volume, p. 117.)

Selon cette thèse, la situation aurait commencé en 1950 et elle
aurait engendré le différend de 1954.

Pour l'Inde, la situation remonte à 1818 et serait, par consé-
quent, antérieure à 1930.

Avant d’examiner la thèse indienne, on ne peut ne pas constater
que le Portugal confond le différend et la situation. Le fait qu'il
y aun point culminant dans un différend, à savoir 1954, n'empêche
pas qu’il se compose de plus d’une étape, et c’est le Portugal, dans
sa première plaidoirie, qui qualifie les notes de 1950 et 1953 comme
«le prélude des événements qui sont à la base de la présente ac-
tion ». Ce serait méconnaître le sens des « faits et situations » que
d'y comprendre les développements du différend. Le différend
a commencé dès 1950, et, comme c’est à la fois un différend poli-
tique et juridique, il a pris des formes variées et des phases suc-
cessives.

En effet, s'agissant, du côté de l’Inde, d’un passage de tolérance,
les difficultés ou avanies infligées par elle au Portugal, qui ont
commencé en 1950 et culminé en 1954, ne seraient que les mani-
festations graduées du différend. Elles constituent le différend dès
son début et jusqu’à sa fin, et non la situation qui l’a engendré.

Pour l'Inde, les faits et situations qui ont engendré le différend,
ce sont ceux qui ont précédé la période 1950-1954 et qui remontent
dans le passé, depuis 1818, c’est-à-dire pendant toute la période
où le passage a été exercé.

C’est de cette situation au caractère ambigu et équivoque qu'est
né le différend provoqué par les mesures prises en 1954. I s’agit là,

39
161 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

en effet, d’une situation matérielle: autorisation de passage, qui
aurait été entendue de manières différentes par chacune des Parties:
l'Inde comme une tolérance ou « act of grace », et le Portugal comme
un droit. En vérité, cette situation est effectivement susceptible de
deux interprétations. Le passage ne serait incompatible avec
aucune de ces deux interprétations. Même dans les conditions où
il a été pratiqué, sous forme d’autorisations individuelles, il a
davantage le caractère d’une tolérance. Conçu comme droit, de
nombreux traits d’un droit y feraient défaut.

En effet, le caractère fragmentaire et individuel des demandes
d’autorisations pour chaque transport, soumises à la discrétion de
l'autorité à laquelle ces demandes sont adressées, exclut prima facie
la conclusion qu'il existe un droit général, et exclut également que
par la répétition de ces autorisations il s’est formé un droit de pas-
sage. Le droit de refuser à toute ou à chaque occasion le passage est
présumé dans la nécessité d’une demande.

Quoi qu'il en soit, c'est une situation identique qui a existé avant
comme après 1930, une situation d’équivoque qui a donné naissance
au différend de 1954, lorsque l'Inde a estimé que certaines circons-
tances politiques justifiaient pour elle le refus définitif de cette
tolérance. La longue durée de cette tolérance n’a aucune portée sur
le caractère de ce passage, puisque faute de reconnaissance expresse
d’un droit pendant cette longue période, l’équivoque n’a jamais
cessé.

Il importe peu qu’un différend ait ou non éclaté expressément
au sujet de cette situation, l’antériorité ne se rattache qu’à la situa-
tion et non au différend. La déclaration ne dit pas «concernant des
différends antérieurs » mais «des faits ou situations antérieurs ».
Elle s'applique donc, même si ces faits ou situations n’ont jamais
fait l’objet de contestations entre les Parties.

+
* *

Toujours est-il que cette situation est antérieure à 1930, et,
quelle que soit la valeur ou la validité des arguments que le Portugal
peut invoquer en faveur de sa conception de ce passage comme droit,
la seule vraisemblance de la conception de tolérance de l’Inde serait
suffisante pour justifier l'exception ratione temporis.

Même s’il s’avérait à l'examen que la représentation que le
Portugal se fait ou la construction juridique qu’il élabore de cette
situation est correcte, cela ne changerait rien à l’antériorité de la
situation qui, à elle seule et abstraction faite du fond de la question,
suffit pour exclure le différend de la compétence de la Cour.

Dans l'affaire des Phosphates du Maroc, il a suffi à la Cour de
constater que l’acte qui faisait l’objet du litige entre la France et

40
162 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

l'Italie n’était qu’une application d’un dahir de 1920, date anté-
rieure à la ratification de la déclaration française, pour se déclarer
incompétente, sans avoir à examiner si ce dahir est ou non contraire
aux engagements internationaux de la France.

En conséquence, à supposer même que le Portugal puisse réussir
à établir qu’à la vérité il jouissait d’un droit, cette possibilité est
complètement étrangère à la sixième Exception. Si la Cour avait
rejeté cette exception, elle aurait donné à la déclaration indienne
un effet rétroactif et aurait ainsi jugé une situation vieille de près
de deux siècles.

Il est édifiant à ce sujet de rappeler ce que la Cour permanente a
dit dans l'affaire des Phosphates, comme explication de la raison
d’être de cette exception « vatione temporis »:

«Si les termes qui expriment la limitation rafione temporis sont
clairs, ’intention qui les a dictés n’en apparaît pas moins bien
établie: en la formulant, on a entendu enlever à l’acceptation de la
juridiction obligatoire tout effet rétroactif, soit pour éviter de façon
générale de réveiller des griefs anciens, soit pour exclure la possibilité
de voir déférés par requête à la Cour des situations ou des faits qui
remontent à une époque où l’État mis en cause ne serait pas à même
de prévoir le re cours dont pourraient être l’objet ces faits et situa-
tions » (p. 24).

*%
* *

Les faits et situations visés par la sixième Exception ne se confon-
dent pas avec les titres sur lesquels se base le demandeur, et l’argu-
ment que les principes généraux du droit et la coutume générale
seraient au-dessus et en dehors des dates n’a aucune pertinence en
l'espèce.

Ces principes et coutume ne constituent pas une situation. Ils en
seraient la justification. Or ce qui importe dans cette exception,
c’est l’antériorité et non la légalité. Le fait ou situation, générateur
du différend, a un rapport de causalité avec ce dernier. Les titres
n’en ont pas et ne peuvent en avoir.

*
* *

La Cour a décidé de joindre cette exception au fond. Cette jonc-
tion est justifiée tantôt par les liens qui existeraient entre les faits y
relatifs et ceux de la cinquième Exception, et tantôt par la nécessité
de clarifier les origines du différend.

4I
163 DROIT DE PASSAGE (OP. DISS. DE M. BADAWI)

Mais, d’une part, cette exception est distincte et indépendante de
la cinquième, et les faits qui en constituent les éléments n'ont rien
de commun avec ceux de la cinquième.

D'autre part, il ne s’agit, pour retenir cette exception, que de
constater le rapport entre le différend actuel et une situation anté-
rieure qui y aurait donné naissance. Or les éléments de ce rapport
existent dans la documentation actuelle et ont été suffisamment
discutés par les Parties. Point n’est besoin, pour arriver à une
conclusion au sujet de ce rapport, d’accumuler des faits ou de
découvrir des faits nouveaux.

Pour toutes ces considérations, je conclus que le fait générateur
du différend est la situation ambigué et équivoque, résultant d’un
système d’autorisations individuelles qui dépendent de la discrétion
de l'autorité qui les accorde, et entendue de manière différente par
les deux Parties. Cette situation a été déterminée ou influencée par
des considérations politiques. Le différend est né lorsque, par suite
d’une conjoncture politique différente, l’Inde a décidé de refuser de
continuer ces autorisations.

Cette situation ayant existé depuis le commencement du siècle
dernier, l'exception serait justifiée et la Cour incompétente de
connaître du différend.

(Signé) A. BADAWI.

42
